H01iMi\d   __          ~~^ CowV Cose lOo Fjft-577^| -"J          PD-1076-15


t^,T> 752W-0334               COURTOfSaUPPEALS                        RECEIVED IN
                                   AUG 19 2375                       OOURTOFGFWMJNAI APPEALS
                                                                           AUG 19
Lourr ot Gr\c*Mruu Kopdo_Wl      Abel Acosta, Clerk




                % aicLAoT intone ov il L \            a,.   ,.   ,     A             /7
re^ ow :. , . ,, , ,                     V6W *** CW ^ W* nor «W ^ ^




                                                                                    (XAcL




                                     0    '                                  • . ...A.